     Case 3:18-cv-02247-CAB-MDD Document 59 Filed 03/26/19 PageID.2305 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     ANTON EWING,                                       Case No.: 18-CV-2247-CAB-MDD
12                                       Plaintiff,
                                                          ORDER RE ENCOR SOLAR’S
13     v.                                                 RESPONSE TO SECOND
                                                          AMENDED COMPLAINT
14     ENCOR SOLAR, LLC et al.,
15                                    Defendants.
16
17
18          In light of the parties’ notice of settlement, the deadline for Defendant Encor Solar’s
19    answer to the second amended complaint is CONTINUED to April 10, 2019. If the parties
20    file a joint motion to dismiss before April 10, 2019, this deadline should be considered
21    vacated without further order from the Court.
22          It is SO ORDERED.
23    Dated: March 26, 2019
24
25
26
27
28

                                                      1
                                                                                18-CV-2247-CAB-MDD
